PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, BLACK, CARNES, BARKETT, MARCUS and WILSON, Circuit Judges.*
BY THE COURT:
A member of this Court in active service having requested a poll on the suggestions of rehearing en banc and a majority of the judges in this Court in active service having voted'in favor of granting a rehearing en banc,
*1278IT IS ORDERED that the above causes shall be reheard, by this Court en banc. The previous panel’s opinion is hereby VACATED.